Reasons for Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a composite foam article as claimed in claim 1.  The closest prior art of Banno et al. (US Patent No. 6,089,657) and De Kesel (US Patent Application No. 2012/0238656).  Banno et al. teach a composite foam article comprising a surface layer comprising a high-resiliency polyurethane foam having an impact resilience of at least 50% and presenting an occupant support surface; a base layer an interface between said surface layer and said base layer and presenting a mounting surface opposite said occupant support surface.  Banno et al. fail to teach wherein the base layer comprises a viscoelastic polyurethane foam having an impact resilience of less than about 50% when tested in accordance with ASTM D3574 – 17, wherein said surface layer and said base layer are present in a thickness ratio of from about 17:3 to about 2:3.  De Kesel teaches a composite foam article comprising a polyurethane foam having an impact resilience of higher than 35%.  De Kesel fails to teach a viscoelastic polyurethane foam having an impact resilience of less than about 50% when tested in accordance with ASTM D3574 – 17, wherein said surface layer and said base layer are present in a thickness ratio of from about 17:3 to about 2:3.  The prior art fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or § 103 would be proper.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        5/4/2022